DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant filed a Third RCE and a Reply on 19 July 2022 that
Amends claim 21 to resolve the antecedent basis issue thereby overcoming the 112(b) rejection of claims 21-25;
Amends independent claims 1 and 21 to include an event identifier (metadata) concept that is associated with the first and second information but which amendments are met by the applied art including newly discovered reference (Chattopadhyay) as further explained below; and
Amends independent claim 8 to include an alarm condition identifier (metadata) concept that is associated with the first and second information but which amendments are met by the applied art including newly discovered Chattopadhyay as further explained below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Most of the arguments involve the “event identifier” limitations which are addressed by the newly discovered Chattopadhyay reference.

Applicant's remaining arguments filed 19 July 2022 have been fully considered but they are not persuasive.
Applicant argues that Modestine, particularly [0251] does not disclose data for accessing both the first and second media content.  In more detail, Applicant argues that this paragraph is limited to a user sharing her own video footage and there is no first user requesting first media content associated with an event and nor is there a second media content.
In response, [0194]-[0195] of Modestine teaches that the A/V recording may be viewed at a later time per requests by the user of the first premises. Note that [0200] teaches that a single user may have plural A/V recording and communication devices (first and second monitoring devices) at different locations (e.g. separate structures/premises) and that such these devices share one alert radius.  As such, when the user of these devices shares their recordings or other others request this shared footage the result is sharing of both first and second media content. See also [0251] providing further details of viewing shared video footage at a later time which includes client devices 830 sending playback request signals to the backend API 802.  The playback request comprises “data for accessing” the media content as does the identifier of the shared video footage and/or the URL (uniform resource locator) that used by the API to retrieve the shared video footage for playback.  In response, the backend API 802 transmits the requested video signal including the shared video footage.  See also Fig. 26, 27.
Further in regards to “data for accessing” see Chattopadhyay below.
Claim Objections
Claim 1 is objected to because of the following informalities:  The 19 July 2022 Reply consistently deletes the term “context” from the previously-recited “first context information” and “second context information”, except for claim 1, line 3.  As such, “the first context information” remaining in claim 1, line 3 appears to be a typographical error.  A similar typo appears in claim 27 “second context .    Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 9,721,443, published 11 September 2014 as US 2014/0253321), Modestine (US 2018/0233010 A1), and Chattopadhyay (US 20150070506 A1).
Claim 1
	In regards to claim 1, Srinivasan discloses a method comprising
receiving first information associated with first media content captured by a first monitoring device located at a first premises, wherein the first information is associated with an event detected at the first premises {Fig. 4 illustrates the multi-premises surveillance environment including premises 300 and neighboring houses 405, 415.  Fig. 3 shows details of the premises 300 including plural monitoring devices 310, 325, 330, 320, 315 and a security console 305.  Fig. 7 further illustrates the methodology which includes a server that receives (715) heartbeat messages generated (705) by the security consoles 305.  In step 710, the security console 305 embeds/packages (associates) alert content with the heartbeat messages sent to the server as further discussed in paragraph [0064]. Furthermore, these heartbeat messages may include additional data such as pictures and/or video taken by cameras of the security console and time alarm/event was generated/tripped as per paragraph [0048].  Still further, to enable the server to determine (720) the location of the security console, geolocation information of the security console (context information aka “information” as now claimed) is included in the heartbeat messages received from the security console as per paragraphs [0064], [0067].  As such the server receives first information (e.g. location of first security console at premises 300 of house 405 (Fig. 4)) associated with first media content (e.g. pictures, video and/or alert content) captured by a first monitor device (e.g. camera) located a first house 405, wherein the first information  is associated with an event detected at the first premises [see Fig. 6 illustrating burglar alarm (event detected) is associated with context (neighboring house location).  See also paragraphs [0047], [0048] as well as [0057], [0058], [0068] and [0003]]};
receiving second information associated with second media content captured by a second monitoring device located at a second premises {see above citations for receiving first information while noting that Srinivasan discloses a multi-premises surveillance system as shown in Fig. 4 in which each neighboring house 405, 410, 415 may be equipped with a security console as per paragraphs [0031], [0040]-[0041] such that each security console at each house 405, 410, 415 is performing the method of Fig. 7 such that the server receives second information (location of second security console at second house 410) associated with second media content (e.g. pictures, video, and/or alert content) captured by a second monitor device (e.g. camera) located the second house 410}; 
based on a determination that at least a portion of the second information is related to the first information, associating the first information and the second information {As demonstrated above and as also supported by paragraphs [0064], [0067]-[0068], the second information includes a location of the second security console (e.g. at second house 410).  Srinivasan identifies/determines a group of other devices that are associated/near the event location (location of security console that is detecting an alert 705).  See Fig. 7, step 725 and paragraphs [0068].  In other words, Srinivasan determines that a portion of the second information (location of second house) is related (geographically near) to the first information (of the first house).  As such, the server determines that the location of the security console at house 410 is associated/related with the event in step 725 and, based on this determination, stores an association between the first and second information by creating an identified group of devices located within a predetermined distance of the first security console at the first location (e.g. house 405) as further discussed in paragraph [0068].
In other words, the determination of which other premises monitoring devices/security consoles are within the vicinity of the event  (e.g. paragraphs [0049], [0067]-[0068]) reads directly on the claimed “based on a determination that at least a portion of the second information is related to the first information (within the same locality as, step 725) of the event (burglary, fire, etc.), associating the second information with the first information and storing the association between the second information and the first information (now part of the coordinated surveillance group of premises monitoring devices in the same geographic area that, via a server, collectively (associatively) receives alert messages (step 730) as per paragraphs [0039], [0050], [0068]-[0069] discussing the central server identifying the group of devices within a predetermined distance or based on shared access to emergency services, particular roads and generating alert content to be shared among this identified, associated group of devices based on their context (location, access to particular shared access to emergency services, etc.).  
These heartbeat messages and/or alert messages include various types of context information in and of themselves and also by including additional context information (location, address, device ID, status identifier and additional data that defines the alert content/context per paragraphs [0064], [0067]).  See, for example, the alert messages discussed in column 16, lines 8-30; paragraph [0066] and other information that specifies, e.g., when the burglar alarm was triggered, what sensors were tripped and associated pictures/video data as discussed in column 11, line 63—column 12, line 46; paragraph [0048]).   Note that the neighboring houses 405, 410, 415 may each be equipped with its own security system such as the premises 300 security system (column 9, lines 1-8); paragraph [0040].  Taken together, Srinivasan clearly discloses “based on a determination that at least a portion of the second information is related to the first information (via shared location/geographic area), storing an association between the second information and the first information”}; 
receiving, from a user device, a user-initiated request for information associated with the event, 
{see Fig. 1, [0028]-[0030] including content server 106 that receiver a user-initiated request provides content that is requested by user from their premises 102 via a user device and initiates delivery of requested content (e.g. via streaming) to the requesting user and/or device (e.g. 114, 115, 116 within premises 102a per Fig. 1)}; and
in response to the user-initiated request 
{see step 730, Fig. 7 and paragraphs [0068]-[0070] while noting that the “stored association” between contexts includes vicinity/location information between neighboring security consoles and/or shared access to particular emergency services, particular roads.  Thus, when an event (alert such as a fire or burglar alarm) at a first premises is triggered, the system generates alert content (e.g. videos, pictures) to be shared among (sent to) the identified, associated group of devices (security consoles) based on their context (location, access to particular shared access to emergency services, etc.).  This generation of alert content process corresponds to the claimed 
“sending, to the user device, the information associated with the event, wherein the information associated with the event comprises the first media content and the second media content” (the shared alert content).  The request for the information associated with the event corresponds to a) the content request in [0028] and/or the detection of the fire/burglar alarm in which location of the fire/burglar alarm serves as a request to send the shared alert message content to neighboring security consoles including second media content.  Further as to “user-initiated request” see [0028] in which the content server 106 validates user identities, locates and retrieves content requested by users to stream/transmit the content (e.g. first and second media content) to the requesting user}.
In other words, the shared geographic proximity (relevance) based on first and second context (location) information of the houses 405, 415 is used to determine whether to share (send to the user device) the media content with neighbors.  See also Fig. 6 illustrating server determining the location of the security console 720 and identifying a group of other devices near the location.  See also paragraphs [0047], [0048] as well as [0057], [0058], [0068] and [0003]}
Although Srinivasan receives, from a user device, a user-initiated request for information associated with the event and in response to the user-initiated request sending, to the user device, the information associated with the event, wherein the information associated with the event comprises the first media content and the second media content including sharing media content for an identified group of devices located within a predetermined distance of the first security console at the first location, Srinivisan does not explicitly teach wherein the information associated with the event comprises data for accessing the first media content and the second media content.
Modestine is a highly relevant and analogous reference from the same field of cooperative surveillance/alerts and sharing of recorded video content between neighbors and their respective monitoring devices.  See abstract, Figs. 14, 25, 31, 36, 66 and [0002]-[0006] and citations below.
Modestine also teaches 
receiving first information associated with first media content captured by a first monitoring device located at a first premises, wherein the first information is associated with an event detected at the first premises {Figs. 2, 11, [0188]-[0190] disclosing A/V recording and communicating doorbells/security cameras located at respective houses transmitting A/V recordings to a network 506 that receives their first and second information (e.g. neighborhood/geographic areas).  See also client devices 504, 512.};
receiving second information associated with second media content captured by a second monitoring device located at a second premises {see above};
based on a determination that at least a portion of the second information is related to the first information, associating the first information and the second information
{A/V recordings may be shared between neighbors after determining that the A/V recording and communicating doorbells/security cameras 502, 508 are related (e.g. within the same neighborhood/distance and/or subscribe to the video sharing) as per Figs. 12, 14 and [0190]-[0195]}
Modestine further teaches 
receiving, from a user device, a user-initiated request for information associated with the event 
{[0194]-[0195] teaches that the A/V recording may be viewed at a later time per requests by the user of the first premises. See also [0251] providing further details of viewing shared video footage at a later time which includes client devices 830 sending playback request signals to the backend API 802.
 See also the opt-in signal which is a user request from each client device to participate in the neighborhood alert system to receive information associated with the event (e.g. burglary) in [0314], Fig. 55 including B5501.  See also neighborhood alert settings enabling opt-in and setting alert radius for each client device which permit a user to enter their requests for information (e.g. videos, media) associated with the event.
 See also Fig. 41, [0266]-[0269] illustrating a GUI that receives a user request, from a particular house/premises/A/V security camera location, for information about various types of events such as burglary, theft, suspicious activity, and etc.  As such, each homeowner can subscribe to only those types of events (alarm condition identifier) that are of interest such that, for example, only A/V recordings of burglaries being shared by a neighbor would be notified to the homeowner via a share notification signal; and
in response to the user-initiated request, sending, to the user device, the information associated with the event, wherein the information associated with the event comprises data for accessing the first media content and the second media content
{[0194]-[0195] teaches that the A/V recording may be viewed at a later time per requests by the user of the first premises. Note also that [0200] teaches that a single user may have plural A/V recording and communication devices (first and second monitoring devices) at different locations (e.g. separate structures/premises) and that such these devices share one alert radius.  See also Figs. 12, 31 illustrating alert radii and sharing for monitoring devices at different premises.  As such, when the user of these devices shares their recordings or other others request this shared footage the result is sharing of both first and second media content. See also [0251] providing further details of viewing shared video footage at a later time which includes client devices 830 sending playback request signals to the backend API 802.  The playback request comprises “data for accessing” the media content as does the identifier of the shared video footage and/or the URL (uniform resource locator) that used by the API to retrieve the shared video footage for playback.  In response, the backend API 802 transmits the requested video signal including the shared video footage.  See also Fig. 26, 27.}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Srinivasan’s method that already 
receives, from a user device, a user-initiated request for information associated with the event and in response to the user-initiated request sending, to the user device, the information associated with the event, wherein the information associated with the event comprises the first media content and the second media content including sharing media content for an identified group of devices located within a predetermined distance of the first security console at the first location including sharing media content for an identified group of devices located within a predetermined distance of the first security console at the first location such that the information associated with the event comprises data for accessing the first media content and the second media content as taught by Modestine because this data enables retrieval such as later-retrieval of the shared A/V recordings by client devices that have opted in and/or are within the geographic neighborhood; because sending data for accessing reduces network bandwidth such that the user has the option of actually downloading the videos and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
	Although Srinivasan discloses based on a determination that at least a portion of the second information is related to the first information, associating the first information and the second information, Srinivasan is not relied upon to teach a) that this associating of the first and second information includes an association with an event identifier indicative of the event; b) that the user-initiated request for information associated with the event comprises the event identifier; or c) based on the event identifier being associated with the first information and the second information, sending, to the user device, the information associated with the event, wherein the information associated with the event comprises data for accessing the first media content and the second media content.
	Chattopadhyay is a highly relevant and analogous reference from the same field of cooperative/participatory surveillance and sharing of recorded video content between neighbors and their respective monitoring devices.  See [0001], [0081]-[0083], Fig. 6, [0090]-[0096] including the event-triggered local participatory surveillance including sensory devices located at distributed sites in a defined, local geography.
Chattopadhyay also teaches 
based on a determination that at least a portion of the second information is related to the first information, associating the first information and the second information with an event identifier indicative of the event
{see [0020]-[0021] including generating cumulative metadata to identify and index events in captured surveillance video.  See also Fig. 1, [0037]-[0040] including sensing device 105, analytic module 106 and indexing module 108 that generates cumulative metadata that associates event id, event type, video URL, timestamp of event occurrence, frame number, duration, location of event, camera ID that captured the event, and severity as per [0048]-[0052]}.
receiving, from a user device, a user-initiated request for information associated with the event, wherein the user-initiated request comprises the event identifier
{See Fig. 1, [0037]-[0040] including analytic module 106 and indexing module 108 such that an event subscriber may, from a user-device, submit a user-initiated request for information (subscription to event/alarm condition identifier) via an client viewer layer, event subscriber 122a and dashboard utilizing the cumulative metadata that associates event id, event type, video URL, timestamp of event occurrence, frame number, duration, location of event, camera ID that captured the event, and severity as per [0048]-[0052]]}.
that the user-initiated request for information associated with the event comprises the event identifier and that in response to the user-initiated request and based on the event identifier being associated with the first information and the second information, sending, to the user device, the information associated with the event, wherein the information associated with the event comprises data for accessing the first media content and the second media content
{see [0048]-[0052], [0058] in which the recorded event video can be retrieved from the archive database 116b and played back (sending, to the user device) based on metadata information which includes event id.  Note that the surveillance video streams are split into video clips, each clip corresponding to a particular event id such that the event subscribers can quickly retrieve, upon user initiated request via a user device, the videos of the selected individual event for rendering on the screen of the user’s client device.  
As to “data for accessing, see [0048]-[0052] in which the cumulative metadata includes video URL and frame number which are used to access the video and still frames, respectively of the first and second media content of the event. see also [0081]-[0082] clarifying that surveillance cameras in a common vicinity can connect with each other based on a common intent to share data/video amount themselves such that every member of the neighborhood gets the complete picture/videos which increases security
See also [0058]-[0060] in which event videos are stitched and indexed such that any individual event can be retrieved “very fast compared to timestamp based retrieval which motivates event-id-based surveillance video indexing and retrieval using an event id.  [0083] further motivates using a combination of vicinity/location-based indexing and event-id-based indexing because doing enables the backend analytics to detect abnormal situations from the vicinity of particular incidences so that others may upload their recorded videos of the same event for further analysis thus increasing collaboration and the corpus of video for each event}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Srinivasan which already discloses based on a determination that at least a portion of the second information is related to the first information, associating the first information and the second information, such that Srinivasan’s associating of the first and second information includes an association with an event identifier indicative of the event; b) that the user-initiated request for information associated with the event comprises the event identifier; and c) based on the event identifier being associated with the first information and the second information, sending, to the user device, the information associated with the event, wherein the information associated with the event comprises data for accessing the first media content and the second media content as taught by Chattopadhyay because Chattopadhyay specifically motivates event-id-based indexing and retrieval of surveillance video from different premises {see[0058]-[0060] in which event videos are stitched and indexed such that any individual event can be retrieved “very fast compared to timestamp based retrieval which motivates event-id-based surveillance video indexing and retrieval using an event id.  See also [0083] which further motivates using a combination of vicinity/location-based indexing such as in Srinivasan and event-id-based indexing because doing enables the backend analytics to detect abnormal situations from the vicinity of particular incidences so that others may upload their recorded videos of the same event for further analysis thus increasing collaboration and the corpus of video for each event}.
Claim 2
In regards to claim 2, Srinivasan discloses wherein associating the first information and the second information 
storing the association comprises storing an association between a first identifier of the first information and a second identifier of the second information {see the address or device identifier of the security console or the status identifier associated with an operational state of the security console in column 15, lines 28-39.  As a further alternative, see also step 725 which identifies a group of other devices associated with the location of the security console.  All of these identifiers are stored during the processes of generating the identifiers and sharing them between security consoles and the server}.  
Chattopadhyay teaches wherein associating the first information and the second information with the event identifier comprises storing the association comprises storing an association between a first identifier of the first information and a second identifier of the second information
{see [0020]-[0021] including generating cumulative metadata to identify and index events in captured surveillance video.  See also Fig. 1, [0037]-[0040] including sensing device 105, analytic module 106 and indexing module 108 that generates cumulative metadata that includes event id, event type, video URL, timestamp of event occurrence, frame number, duration, location of event, camera ID that captured the event, and severity as per [0048]-[0052].  Note that at least the geographic location of the event, event type, timestamp of event occurrence, camera ID, and severity are each singly and/or collectively “identifiers” of the first information associated with the first media content and the second information associated with the second media content consistent with the BRI of these terms as defined by Applicant in [0021], [0031], [0035], [0037] of their published application}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Srinivasan such that wherein associating the first information and the second information with the event identifier comprises storing the association comprises storing an association between a first identifier of the first information and a second identifier of the second information as taught by Chattopadhyay because doing so provides a richer cumulative metadata file for each surveillance media asset such that events can be retrieved, played back and analyzed based on a wide variety of search criteria including event id, geographic location of the event, event type, timestamp of event occurrence, camera ID, and/or severity.


Claim 3
In regards to claim 3, Srinivasan discloses wherein the event comprises at least one of a detected condition, an alarm condition, burglary, or a fire {see paragraphs [0003], [0048], [0049], [0057], [0058] in which both burglaries and fires are included within the range of events.  See also the smoke detector 330, glass break sensor 330, window sensors 315 and/or sensors 310 illustrated in Fig. 4 which are used to detect burglaries and fires and also detect a “condition” or an “alarm condition”}.
As demonstrated above, Srinivasan clearly discloses each of the claimed limitations.  It is recognized, however, that the citations to Srinivasan may derive from various embodiments and may otherwise not be described in single embodiment.  Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined features from the various embodiments because Srinivasan explicitly states in paragraph [0072] that “each of the features of the aforementioned illustrative examples may be utilized alone or in combination or subcombination with elements of other examples” and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 4
In regards to claim 4, Srinivasan discloses wherein the first monitoring device comprises at least one of a camera, a video camera, or a motion sensor {see paragraphs [0031], [0048], [0071], which discuss cameras (video and still) and motion sensors in the security console (first monitoring device)}.
As demonstrated above, Srinivasan clearly discloses each of the claimed limitations.  It is recognized, however, that the citations to Srinivasan may derive from various embodiments and may otherwise not be described in single embodiment.  Nevertheless, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined features from the various embodiments because Srinivasan explicitly states in paragraph [0072] that “each of the features of the aforementioned illustrative examples may be utilized alone or in combination or subcombination with elements of other examples” and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 6
In regards to claim 6, Srinivasan is not relied upon to disclose but Chattopadhyay teaches wherein associating the first information and the second information with the event identifier comprises storing an association of the event identifier and an identifier of the second content information
{see [0020]-[0021] including generating cumulative metadata to identify and index events in captured surveillance video.  See also Fig. 1, [0037]-[0040] including sensing device 105, analytic module 106 and indexing module 108 that generates cumulative metadata that includes event id, event type, video URL, timestamp of event occurrence, frame number, duration, location of event, camera ID that captured the event, and severity as per [0048]-[0052].  Note that at least the geographic location of the event, event type, timestamp of event occurrence, camera ID, and severity are each singly and/or collectively “identifiers” of the first information associated with the first media content and the second information associated with the second media content consistent with the BRI of these terms as defined by Applicant in [0021], [0031], [0035], [0037] of their published application}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Srinivasan such that wherein associating the first information and the second information with the event identifier comprises storing an association of the event identifier and an identifier of the second content information as taught by Chattopadhyay because doing so provides a richer cumulative metadata file for each surveillance media asset such that events can be retrieved, played back and analyzed based on a wide variety of search criteria including event id, geographic location of the event, event type, timestamp of event occurrence, camera ID, and/or severity.
Claim 26
In regards to claim 26, Srinivasan discloses wherein the first media content comprises a first view of the event and the second media content comprises a second view of the event {Fig. 4 illustrates the multi-premises surveillance environment including premises 300 and neighboring houses 405, 415.  Fig. 3 shows details of the premises 300 including plural monitoring devices while [0048] clarifies that these monitoring devices at each house 405, 514 includes cameras that take pictures and/or video of the ongoing event as well as the time alarm/event was generated/tripped.  Moreover, it is noted that the detected event may be a burglary, fire alert, hurricane, blizzard per [0057]-[0058] such that the cameras at each of the houses 405, 415 would capture media content with first and second views of the event}.
Claim 27
In regards to claim 27, Srinivasan discloses wherein the determination that the at least a portion of the second information is related to the first information comprises a determination that second media content captured by second monitoring device is relevant to a premises monitoring system located at the first premises {see above citations for claim 1 clearly explaining that shared geographic proximity (relevance) based on first and second context (location) information of the houses 405, 415 is used to determine whether to share the media content between neighbors.  See also Fig. 6 illustrating server determining the location of the security console 720 and identifying a group of other devices near the location.  See also paragraphs [0047], [0048] as well as [0057], [0058], [0068] and [0003]]}.

Claim 28
In regards to claim 28, Srinivasan discloses a wherein the determination that the at least a portion of the second information is related to the first information is based on a determination that the first information and the second information have a similarity in one or more of time or location {see cites and explanations for claims 1 and 27 wherein both geographic proximity and an event trigger (time) is used to determine similarity/relevance of an event}.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, Modestine and Chattopadhyay as applied to claim 1 above, and further in view of Official Notice.
Claim 29 and 30
Srinivasan discloses wherein the determination that the at least a portion of the second context information is related to the first context information is based on a determination that (claim 29) the first premises is located across a street from the second premise or (claim 30) the first premises and the second premises are located on a same street {see above citations for claim 1 clearly explaining that shared geographic proximity (relevance) based on first and second (location) information of the houses 405, 415 is used to determine whether to share the media content between local neighbors.  See also Fig. 6 illustrating server determining the location of the security console 720 and identifying a group of other devices near the location.  See also paragraphs [0043], [0047], [0048] as well as [0057], [0058], [0068] and [0003] in which geolocation information such as street address and geographic coordinates of the security console at each house.  Moreover, step 725 determines which group of security consoles/houses are within a predetermined distance of the triggered security console.  Furthermore, Official Notice has been taken, and not timely challenged, that typical household neighborhoods such as a typical suburban neighborhood have streets such that neighboring houses within a predetermined distance are either “across a street” or “located on a same street” particularly as broadly claimed}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Srinivasan’s geographic-proximity based sharing of alarms and media content between neighbors such that the determination that the at least a portion of the second information is related (within predetermined distance) to the first  information is based on a determination that (claim 29) the first premises is located across a street from the second premise or (claim 30) the first premises and the second premises are located on a same street as clarified by the Official Notice regarding neighboring premises because a) doing so merely combines prior art elements according to known methods to yield predictable results and/or b) the 
choices of “across the street” or “located on a same street” for determining local proximity in a neighborhood is merely routine optimization particularly in view of the very limited ways of defining location in a neighborhood relative to a street. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2145.05(II)(A).  Here, more than mere general conditions are disclosed because Srinivasan clearly discloses determining shared geographic proximity in a neighborhood using street address and/or geographic coordinates and due to the very limited ways of defining location in a neighborhood relative to a street.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, Modestine, and Chattopadhyay as applied to claim 1 above, and further in view of Inata (US-2004/0216165).
Claim 7
Although Srinivasan discloses sharing content between premises (paragraphs [0048], [0069]-[0070]) and a content server that locates, retrieves, and initiates the retrieval of content in paragraph [0028], Srinivas is not relied upon to disclose sending, to the second premises monitoring device, an indication to capture the second media content associated with the event. 
Inata is a highly relevant reference applied and extensively discussed in the First Office Action mailed 11 September 2019 and the Final Rejection of 14 April 2020 the contents of which are hereby incorporated by reference as to Inata’s relevance.  
In regards to claim 7, Inata discloses sending, to the second premises monitoring device, an indication to capture the second media content associated with the event {See paragraph [0025] in which surveillance center 40 sends a command to perform cooperative surveillance at homes 1B, 1C (home terminals 20B, 20C) that are in the vicinity of home A wherein the hazard was first detected.  See also paragraphs [0026], [0029]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Srinivasan’s multi-premises monitoring system to include sending, to the second premises monitoring device, an indication to capture the second media content associated with the event as taught by Inata because a central theme and advantage of Inata is cooperative surveillance (see title, abstract, brief description of figures) and further motivated by paragraph [0005], [0009], [0025] in which surveillance is strengthened by collecting related data from other monitoring devices in the vicinity of the detected hazard source and to counter moving hazards and an initial hazard becoming a chain reaction affecting multiple premises/houses and thus “strengthening the surveillance setup”.


Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, Inata, Modestine, and Chattopadhyay.
Independent Claim 8
In regards to claim 8, Srinivasan discloses a method comprising:
receiving first information associated with first data captured by a first monitoring device located at a first location, wherein the first information and the first data are associated with one or more alarm conditions detected at the first location
{Fig. 4 illustrates the multi-premises surveillance environment including premises 300 and neighboring houses 405, 415.  Fig. 3 shows details of the premises 300 including plural monitoring devices 310, 325, 330, 320, 315 and a security console 305.  Fig. 7 further illustrates the methodology which includes a server that receives (715) heartbeat messages generated (705) by the security consoles 305.  In step 710, the security console 305 embeds/packages (associates) alert content with the heartbeat messages sent to the server as further discussed in paragraph [0064]. Furthermore, these heartbeat messages may include additional data such as pictures and/or video taken by cameras of the security console and time alarm/event was generated/tripped as per paragraph [0048].  Still further, to enable the server to determine (720) the location of the security console, geolocation information of the security console (context information aka “information” as now claimed) is included in the heartbeat messages received from the security console as per paragraphs [0064], [0067].  As such the server receives first information (e.g. location of first security console at premises 300 of house 405 (Fig. 4)) associated with first data (e.g. pictures, video and/or alert content) captured by a first monitor device (e.g. camera) located a first house 405, wherein the first information and the first data are associated with one or more alarm conditions detected at the first location [see Fig. 6 illustrating burglar alarm (alarm condition detected) is associated with context (neighboring house location.  See also paragraphs [0047], [0048] as well as [0057], [0058], [0068] and [0003]};

receiving second information associated with second data captured by the second monitoring device  {see above citations for receiving first context information while noting that Srinivasan discloses a multi-premises surveillance system as shown in Fig. 4 in which each neighboring house 405, 410, 415 may be equipped with a security console as per paragraphs [0040]-[0041] such that each security console at each house 405, 410, 415 is performing the method of Fig. 7 such that the server receives second context information (location of second security console at second house 410) associated with second data (e.g. media content,  pictures, video, and/or alert content) captured by a second monitoring device (e.g. camera) located the second house 410};
determining, based on a characteristic of the second information that at least a portion of the second information is related to the first information 
{As demonstrated above and as also supported by paragraphs [0064], [0067]-[0068], the second information includes a location of the second security console (e.g. at second house 410).  Srinivasan identifies/determines a group of other devices that are associated/near the event location (location of security console that is detecting an alert 705).  See Fig. 7, step 725 and paragraphs [0068].  In other words, Srinivasan determines that a portion of the second information (location of second house) is related (geographically near) to the first information (of the first house).  
In other words, the determination of which other premises monitoring devices/security consoles are within the vicinity of the event  (e.g. paragraphs [0049], [0067]-[0068]) reads on the claimed “determining, based on a characteristic of the second information, that at least a portion of the second  information is related to the first information (within the same locality as, step 725) of the event (burglary, fire, etc.) and “associating the second information with the first information based on this determination (e.g. now part of the coordinated surveillance group of premises monitoring devices in the same geographic area that, via a server, collectively (associatively) receives alert messages (step 730) as per paragraphs [0039], [0050], [0068]-[0069] discussing the central server identifying and collectively associating the group of devices within a predetermined distance or based on shared access to emergency services, particular roads and generating alert content to be shared among this identified, associated group of devices based on their context (location, access to particular shared access to emergency services, etc.).
These heartbeat messages and/or alert messages include various types of (context) information in and of themselves and also by including additional  information (location, address, device ID, status identifier and additional data that defines the alert content/context per paragraphs [0064], [0067]).  See, for example, the alert messages discussed in column 16, lines 8-30; paragraph [0066] and other information that specifies, e.g., when the burglar alarm was triggered, what sensors were tripped and associated pictures/video data as discussed in column 11, line 63—column 12, line 46; paragraph [0048]).   Note that the neighboring houses 405, 410, 415 may each be equipped with its own security system such as the premises 300 security system (column 9, lines 1-8); paragraph [0040].  Taken together, Srinivasan clearly discloses based on a determination that at least a portion of the second context information is related to the first context information (via shared location/geographic area), associating the first information and the second information.}; and
associating, based on the determining that at least the portion of the second  information is related to the first information, the second information and the first information 
 {As noted above, Srinivasan identifies/determines a group of other devices that are associated/near the event location (location of security console that is detecting an alert 705).  See Fig. 7, step 725 and paragraphs [0068]. In other words, Srinivasan determines that a portion of the second context information (location of second house) is related (geographically near) to the first context information (of the first house).  As such, the server determines that the location of the security console at house 410 is associated/related with the event in step 725 and, based on this determination, associates the first and second information by creating an identified group of devices located within a predetermined distance of the first security console at the first location (e.g. house 405) as further discussed in paragraph [0068].
Moreover, the heartbeat messages and/or alert messages include various types of context information in and of themselves and also by including additional context information (location, address, device ID, status identifier and additional data that defines the alert content/context per paragraphs [0064], [0067]).  See, for example, the alert messages discussed in column 16, lines 8-30 ; paragraph [0066] and other information that specifies, e.g., when the burglar alarm was triggered, what sensors were tripped and associated pictures/video data as discussed in column 11, line 63—column 12, line 46; paragraph [0048]).   Note that the neighboring houses 405, 410, 415 may each be equipped with its own security system such as the premises 300 security system (column 9, lines 1-8); paragraph [0040] with each running the Fig. 7 algorithm.  Taken together, Srinivasan clearly discloses “associating, based on the determining that at least the portion of the second information is related to the first information, the second information and the first information”}; 
receiving, from a user device, a user-initiated request for information associated with the one or more alarm conditions detected at the first location, 
{see Fig. 1, [0028]-[0030] including content server 106 that receiver a user-initiated request provides content that is requested by user from their premises 102 via a user device and initiates delivery of requested content (e.g. via streaming) to the requesting user and/or device (e.g. 114, 115, 116 within premises 102a per Fig. 1)}
in response to the user initiated request 
{see step 730, Fig. 7 and paragraphs [0068]-[0070] while noting that the “stored association” between contexts includes vicinity/location information between neighboring security consoles and/or shared access to particular emergency services, particular roads.  Thus, when an event (alert such as a fire or burglar alarm) at a first premises is triggered, the system generates alert content (e.g. videos, pictures) to be shared among (sent to) the identified, associated group of devices (security consoles) based on their context (location, access to particular shared access to emergency services, etc.).  This generation of alert content process corresponds to the claimed 
“in response to the user-initiated request sending, to the user device, the information associated with the one or more alarm conditions, wherein the information associated with the one or more alarm conditions comprises the first data captured by the first monitoring device and the second data captured by the second monitoring device” (the shared alert content).  The request for the information associated with the event corresponds to a) the content request in [0028] and/or the detection of the fire/burglar alarm in which location of the fire/burglar alarm serves as a request to send the shared alert message content to neighboring security consoles including second media content.  Further as to “user-initiated request” see [0028] in which the content server 106 validates user identities, locates and retrieves content requested by users that is then send to  the user device via streaming/transmitting the content (e.g. first and second media content) to the requesting user}.
In other words, the shared geographic proximity (relevance) based on first and second context (location) information of the houses 405, 415 is used to determine whether to share (send to the user device) the media content (first and second data) with neighbors.  See also Fig. 6 illustrating server determining the location of the security console 720 and identifying a group of other devices near the location.  See also paragraphs [0047], [0048] as well as [0057], [0058], [0068] and [0003]}.
Although Srinivasan receives, from a user device, a user-initiated request for information associated with the one or more alarm conditions and in response to the user-initiated request sending, to the user device, the information associated with the one or more alarm conditions, wherein the information associated with the event comprises the first and second data (first media content and the second media content including sharing media content for an identified group of devices located within a predetermined distance of the first security console at the first location), Srinivisan does not explicitly teach wherein the information associated with the one or more alarm conditions comprises data for accessing the first data captured by the first monitoring device and the second data captured by the second monitoring device.  Nor does Srinivasan teach determining, based on receiving the first information, to activate a second monitoring device located at a second location as further indicated above by strike-through font.
Modestine is a highly relevant and analogous reference from the same field of cooperative surveillance/alerts and sharing of recorded video content between neighbors and their respective monitoring devices.  See abstract, Figs. 14, 25, 31, 36, 66 and [0002]-[0006] and citations below.
Modestine teaches 
receiving first information associated with first media content captured by a first monitoring device located at a first premises, wherein the first information is associated with an event detected at the first premises {Figs. 2, 11, [0188]-[0190] disclosing A/V recording and communicating doorbells/security cameras located at respective houses transmitting A/V recordings to a network 506 that receives their contexts (e.g. neighborhood/geographic areas).  See also client devices 504, 512.}
receiving second information associated with second media content captured by a second monitoring device located at a second premises {see above}
based on a determination that at least a portion of the second context information is related to the first context information, storing an association between the second context information and the first context information {A/V recordings may be shared between neighbors after determining that the A/V recording and communicating doorbells/security cameras 502, 508 are related (e.g. within the same neighborhood/distance and/or subscribe to the video sharing) as per Figs. 12, 14 and [0190]-[0195]}
Modestine also teaches 
receiving, from a user device, a user-initiated request for information associated with the one or more alarm conditions detected at the first location 
{[0194]-[0195] teaches that the A/V recording may be viewed at a later time per requests by the user of the first premises. See also [0251] providing further details of viewing shared video footage at a later time which includes client devices 830 sending playback request signals to the backend API 802.
 See also the opt-in signal which is a user request from each client device to participate in the neighborhood alert system to receive information associated with the event/alarm condition (e.g. burglary) in [0314], Fig. 55 including B5501.  See also neighborhood alert settings enabling opt-in and setting alert radius for each client device which permit a user to enter their requests for information associated with the event/alarm condition.
 See also Fig. 41, [0266]-[0269] illustrating a GUI that receives a user request, from a particular house/premises/A/V security camera location, for information about various types of events such as burglary, theft, suspicious activity, and etc.  As such, each homeowner can subscribe to only those types of events/alarm conditions that are of interest such that, for example, only A/V recordings of burglaries being shared by a neighbor would be notified to the homeowner via a share notification signal}; and
in response to the user-initiated request, sending, to the user device, the information associated with the one or more alarm conditions, wherein the information associated with the one or more alarm conditions comprises data for accessing the first data captured by the first monitoring device and the second data captured by the second monitoring device
{[0194]-[0195] teaches that the A/V recording may be viewed at a later time per requests by the user of the first premises. Note also that [0200] teaches that a single user may have plural A/V recording and communication devices (first and second monitoring devices) at different locations (e.g. separate structures/premises) and that such these devices share one alert radius.  See also Figs. 12, 31 illustrating alert radii and sharing for monitoring devices at different premises.  As such, when the user of these devices shares their recordings or other others request this shared footage the result is sharing of both first and second media content. See also [0251] providing further details of viewing shared video footage at a later time which includes client devices 830 sending playback request signals to the backend API 802.  The playback request comprises “data for accessing” the media content (first and second data) as does the identifier of the shared video footage and/or the URL (uniform resource locator) that used by the API to retrieve the shared video footage for playback.  In response, the backend API 802 transmits the requested video signal including the shared video footage.  See also Fig. 26, 27}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Srinivasan’s method that already receives, from a user device, a user-initiated request for information associated with the event/alarm condition and in response to the user-initiated request sending, to the user device, the information associated with the event/alarm condition, wherein the information associated with the alarm condition comprises the first media content and the second media content including sharing media content for an identified group of devices located within a predetermined distance of the first security console at the first location including sharing media content for an identified group of devices located within a predetermined distance of the first security console at the first location such that the information associated with the alarm condition(s) comprises data for accessing the first data captured by the first monitoring device and the second data captured by the second monitoring device
as taught by Modestine because this data enables retrieval such as later-retrieval of the shared A/V recordings by client devices that have opted in and/or are within the geographic neighborhood; because sending data for accessing reduces network bandwidth such that the user has the option of actually downloading the videos and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Inata is a highly relevant reference applied and extensively discussed in First Office Action mailed 11 September 2019 and the Final Rejection of 14 April 2020 the contents of which are hereby incorporated by reference as to Inata’s relevance. Inata is also applied above for claim 7. 
Inata teaches determining, based on receiving the first information, to activate a second monitoring device located at a second location {See paragraphs [0025], [0054]-[0055] in which surveillance center 40 determines which monitoring devices (home terminals 20B, 20C) are in the vicinity of home A based on receiving the first context information (location) and sends a surveillance command to activate cooperative surveillance at homes 1B, 1C}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Srinivasan’s multi-premises monitoring system to include 
determining, based on receiving the first information, to activate a second monitoring device located at a second location as taught by Inata because a central theme and advantage of Inata is cooperative surveillance (see title, abstract, brief description of figures) and further motivated by paragraphs [0005], [0009], [0025], in which surveillance is strengthened by collecting related data from other monitoring devices in the vicinity of the detected hazard source and to counter moving hazards and an initial hazard becoming a chain reaction affecting multiple premises/houses by activating other monitoring devices in the vicinity and thus “strengthening the surveillance setup”.
Although Srinivasan discloses based on a determination that at least a portion of the second information is related to the first information, associating the first information and the second information, Srinivasan is not relied upon to teach a) that this associating of the first and second information includes an association with an alarm condition identifier indicative of the one or more alarm conditions; b) that the user-initiated request for information associated with the event comprises the alarm condition identifier; or c) based on the alarm condition identifier being associated with the first information and the second information, sending, to the user device, the information associated with the event, wherein the information associated with the event comprises data for accessing the first data captured by the first monitoring device and the second data captured by the second monitoring device.
Chattopadhyay is a highly relevant and analogous reference from the same field of cooperative/participatory surveillance and sharing of recorded video content between neighbors and their respective monitoring devices.  See [0001], [0081]-[0083], Fig. 6, [0090]-[0096] including the event-triggered local participatory surveillance including sensory devices located at distributed sites in a defined, local geography.
Chattopadhyay also teaches 
Chattopadhyay also teaches 
based on a determination that at least a portion of the second information is related to the first information, associating the first information and the second information with an alarm condition identifier indicative of the one or more alarm conditions
{see [0020]-[0021] including generating cumulative metadata to identify and index events in captured surveillance video.  See also Fig. 1, [0037]-[0040] including sensing device 105, analytic module 106 and indexing module 108 that generates cumulative metadata that associates event id, event type, video URL, timestamp of event occurrence, frame number, duration, location of event, camera ID that captured the event, and severity as per [0048]-[0052]}.
receiving, from a user device, a user-initiated request for information associated with the event, wherein the user-initiated request comprises the alarm condition identifier
{See Fig. 1, [0037]-[0040] including analytic module 106 and indexing module 108 such that an event subscriber may, from a user-device, submit a user-initiated request for information (subscription to event/alarm condition identifier) via an client viewer layer, event subscriber 122a and dashboard utilizing the cumulative metadata that associates event id, event type, video URL, timestamp of event occurrence, frame number, duration, location of event, camera ID that captured the event, and severity as per [0048]-[0052]]}.
that the user-initiated request for information associated with the alarm conditions 
comprises the alarm condition identifier and that in response to the user-initiated request and based on the alarm condition identifier being associated with the first information and the second information, sending, to the user device, the information associated with the one or more alarm conditions, wherein the information associated with the one or more alarm conditions comprises data for accessing the first data captured by the first monitoring device and the second data captured by the second monitoring device
{see [0048]-[0052], [0058] in which the recorded event video can be retrieved from the archive database 116b and played back (sending, to the user device) based on metadata information which includes event id.  Note that the surveillance video streams are split into video clips, each clip corresponding to a particular event id such that the event subscribers can quickly retrieve, upon user initiated request via a user device, the videos of the selected individual event for rendering on the screen of the user’s client device.  
As to “data for accessing, see [0048]-[0052] in which the cumulative metadata includes video URL and frame number which are used to access the video and still frames, respectively of the first data captured by the first monitoring device and the second data captured by the second monitoring device. See also [0081]-[0082] clarifying that surveillance cameras in a common vicinity can connect with each other based on a common intent to share data/video amount themselves such that every member of the neighborhood gets the complete picture/videos which increases security
See also [0058]-[0060] in which event videos are stitched and indexed such that any individual event can be retrieved “very fast compared to timestamp based retrieval which motivates event-id-based and alarm condition identifier-based surveillance video indexing and retrieval using an event id or alarm condition identifier.  [0083] further motivates using a combination of vicinity/location-based indexing and alarm condition/event-id-based indexing because doing enables the backend analytics to detect abnormal situations from the vicinity of particular incidences so that others may upload their recorded videos of the same event/alarm condition id for further analysis thus increasing collaboration and the corpus of video for each event}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Srinivasan which already discloses based on a determination that at least a portion of the second information is related to the first information, associating the first information and the second information, such that Srinivasan’s associating of the first and second information includes an association with an alarm condition identifier indicative of the one or more alarm conditions; b) that the user-initiated request for information associated with the alarm condition detected at the firs first location comprises the alarm condition identifier; and c) based on the alarm condition identifier being associated with the first information and the second information, sending, to the user device, the information associated with the event, wherein the information associated with the event comprises data for accessing the first data captured by the first monitoring device and the second data captured by the second monitoring device as taught by Chattopadhyay because Chattopadhyay specifically motivates alarm-condition-identifier-based indexing and retrieval of surveillance video from different premises {see[0058]-[0060] in which event videos are stitched and indexed such that any individual event can be retrieved “very fast compared to timestamp based retrieval which motivates alarm condition id/event-id-based surveillance video indexing and retrieval using an alarm condition id/event id.  See also [0083] which further motivates using a combination of vicinity/location-based indexing such as in Srinivasan and alarm condition-id-based indexing because doing enables the backend analytics to detect abnormal situations from the vicinity of particular incidences so that others may upload their recorded videos of the same event for further analysis thus increasing collaboration and the corpus of video for each event}.
Claim 9
In regards to claim 9, Srinivasan discloses wherein storing the association comprises storing an association between a first identifier of the first context information and a second identifier of the second context information {see the address or device identifier of the security console or the status identifier associated with an operational state of the security console in column 15, lines 28-39.  As a further alternative, see also step 725 which identifies a group of other devices associated with the location of the security console.  All of these identifiers are stored during the processes of generating the identifiers and sharing them between security consoles and the server}.

Claim 9
In regards to claim 9, Srinivasan discloses wherein associating the first information and the second information 
storing the association comprises storing an association between a first identifier of the first information and a second identifier of the second information {see the address or device identifier of the security console or the status identifier associated with an operational state of the security console in column 15, lines 28-39.  As a further alternative, see also step 725 which identifies a group of other devices associated with the location of the security console.  All of these identifiers are stored during the processes of generating the identifiers and sharing them between security consoles and the server}.  
Chattopadhyay teaches wherein associating the first information and the second information with the alarm condition identifier comprises storing an association between a first identifier of the first information and a second identifier of the second information
{see [0020]-[0021] including generating cumulative metadata to identify and index events in captured surveillance video.  See also Fig. 1, [0037]-[0040] including sensing device 105, analytic module 106 and indexing module 108 that generates cumulative metadata that includes event id, event type, video URL, timestamp of event occurrence, frame number, duration, location of event, camera ID that captured the event, and severity as per [0048]-[0052].  Note that at least the geographic location of the event, event type, timestamp of event occurrence, camera ID, and severity are each singly and/or collectively “identifiers” of the first information associated with the first media content and the second information associated with the second media content consistent with the BRI of these terms as defined by Applicant in [0021], [0031], [0035], [0037] of their published application}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Srinivasan such that wherein associating the first information and the second information with the alarm condition identifier comprises storing an association between a first identifier of the first information and a second identifier of the second information as taught by Chattopadhyay because doing so provides a richer cumulative metadata file for each surveillance media asset such that events can be retrieved, played back and analyzed based on a wide variety of search criteria including event id, geographic location of the event, event type, timestamp of event occurrence, camera ID, and/or severity.
Claim 10
In regards to claim 10, Srinivasan discloses wherein the second media content comprises one or more of image data, video data, and audio data {see paragraphs [0031], [0040], [0041], [0048], [0071], which discuss cameras (video and still) and motion sensors in the security console (first monitoring device) that produce image data, video data and audio data associated with the first and second contexts (locations at which the cameras and motion sensors collect their data}.
Claim 11
In regards to claim 11, Srinivasan discloses wherein the first monitoring device comprises one or more of a camera, a video camera, a motion sensor, a smoke detector, or a flood detector; and the second monitoring device comprises one or more of a camera or a video camera {see paragraphs [0003], [0048], [0049], [0057], [0058] in which both burglaries and fires are included within the range of events detected by the monitoring devices.  See also the smoke detector 330, glass break sensor 330, window sensors 315 and/or sensors 310 illustrated in Fig. 4 which are used to detect burglaries and fires}.
Claim 12
In regards to claim 12, Srinivasan discloses wherein the first monitoring device is a different type of device than the second monitoring device {see paragraphs [0003], [0048], [0049], [0057], [0058] in which both burglaries and fires are included within the range of events.  See also the smoke detector 330, glass break sensor 330, window sensors 315 and/or sensors 310 illustrated in Fig. 4 which are used to detect burglaries and fires.  Furthermore, paragraph [0048] states “if the security system installed at premises 300 includes one or more cameras, then the security system may have captured additional data in the form of pictures”.  As such, cameras are optional equipment for the multi-premises system illustrated in Fig. 4 thus creating a diversity of different types of monitoring equipment at each premises}.
Claim 14
In regards to claim 14, Srinivasan is not relied upon to disclose but Chattopadhyay teaches wherein associating the first information and the second information with the alarm condition identifier comprises storing an association of the alarm condition identifier and an identifier of the second information
{see [0020]-[0021] including generating cumulative metadata to identify and index events in captured surveillance video.  See also Fig. 1, [0037]-[0040] including sensing device 105, analytic module 106 and indexing module 108 that generates cumulative metadata that includes event id, event type, video URL, timestamp of event occurrence, frame number, duration, location of event, camera ID that captured the event, and severity as per [0048]-[0052].  Note that at least the geographic location of the event, event type, timestamp of event occurrence, camera ID, and severity are each singly and/or collectively “identifiers” of the first information associated with the first data (media content) and the second information associated with the second data (media content) consistent with the BRI of these terms as defined by Applicant in [0021], [0031], [0035], [0037] of their published application}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Srinivasan such that wherein associating the first information and the second information with the alarm condition identifier comprises storing an association of the alarm condition identifier and an identifier of the second information as taught by Chattopadhyay because doing so provides a richer cumulative metadata file for each surveillance media asset such that events can be retrieved, played back and analyzed based on a wide variety of search criteria including event id, geographic location of the event, event type, timestamp of event occurrence, camera ID, and/or severity.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa, Modestine, Inata, and Chattopadhyay as applied to claim 8 above, and further in view of Ida (US 20180091741 A1).
Claim 15
In regards to claim 15, Srinivasan is not relied upon to disclose but Ida teaches determining, prior to activating the second monitoring device, that the second monitoring device is capable of capturing data associated with the one or more alarm conditions at the first location.
Ida discloses a highly analogous video surveillance system having surveillance cameras [9(#1-#n), Fig. 1] and a centralized surveillance control apparatus 10.  Ida also discloses various data associations (see Figs. 4, 8).  Ida also teaches a surveillance monitoring device capability determination that reads on the claimed determining, prior to activating the second monitoring device, that the second monitoring device is capable of capturing data associated with the one or more alarm conditions at the first location
(see paragraphs [0047], [0054], [0058], [0071], and [0077]-[0081]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include determining, prior to activating the second monitoring device, that the second monitoring device is capable of capturing data associated with the one or more alarm conditions at the first location
as taught by Ida because doing so prevents activation of surveillance cameras that do not have the capability to view the event triggering the alarm condition which conserves bandwidth, storage and processing resources.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, Modestine, and Chattopadhyay as applied to claim 1 above, and further in view of Chang (US 6,538,689).
Claim 5
In regards to claim 5, Srinivasan discloses
wherein the first premises monitoring system and the second premises monitoring system are associated with a central monitoring system {Fig. 4, paragraphs [0040], [0042] showing premises and centralized monitoring system (server 450)},

	Chang is highly analogous because it discloses a centralized surveillance system (see Fig. 1 including cameras 20 at different locations/premises which route alarms and video data to a centralized monitoring system 50.  See also column 4, lines 32—column 5, line 35).  Chang also teaches wherein the premises monitoring system is associated with a first subscriber of the central monitoring system and the second premises monitoring system is associated with a second subscriber of the central monitoring system.  See column 3, lines 30-39; column 6, lines 4-55).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Srinivasan to include wherein the first premises monitoring system is associated with a first subscriber of the central monitoring system and the second premises monitoring system is associated with a second subscriber of the central monitoring system as taught by Chang because doing so provides a more cost effective solution than not sharing the resources of a centralized monitoring system a) as explicitly motivated by the problem discussed in the background section and solved by Chang by sharing the centralized monitoring system using a subscription model and/or b) because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, Inata, Modestine, and Chattopadhyay as applied to claim 8 above, and further in view of Chang (US 6,538,689).
Claim 13
In regards to claim 13, Srinivasan discloses,
wherein the first premises monitoring system and the second premises monitoring system are associated with a central monitoring system {home terminals A, B, C and surveillance center 40, Fig. 1).  Srivivasan also discloses centralized monitoring (server 470, Fig. 4) as demonstrated above in relation to claim 5.}

	Chang is highly analogous because it discloses a centralized surveillance system (see Fig. 1 including cameras 20 at different locations/premises which route alarms and video data to a centralized monitoring system 50.  See also column 4, lines 32—column 5, line 35).  Chang also teaches wherein the premises monitoring system is associated with a first subscriber of the central monitoring system and the second premises monitoring system is associated with a second subscriber of the central monitoring system.  See column 3, lines 30-39; column 6, lines 4-55).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include wherein the first premises monitoring system is associated with a first subscriber of the central monitoring system and the second premises monitoring system is associated with a second subscriber of the central monitoring system as taught by Chang because doing so provides a more cost effective solution than not sharing the resources of a centralized monitoring system a) as explicitly motivated by the problem discussed in the background section and solved by Chang by sharing the centralized monitoring system using a subscription model and/or b) because doing so merely combines prior art elements according to known methods to yield predictable results.

Claims 16-20. (Canceled)

Claims 21, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Inata, Srinivasa, Modestine, and Chattopadhyay.
Independent Claim 21
	In regards to claim 21, Inata discloses a method comprising:
receiving, by a first premises system located at a first premises and based on an event associated with a second premises system located at a second premises, an indication to capture media content {See paragraph [0025] in which surveillance center 40 sends a cooperative surveillance command to perform cooperative surveillance at homes 1B, 1C (home terminals 20B, 20C) that are in the vicinity of home A.  As such, the terminals at homes 1B, 1C including receiving by a first premises system (located at home 1B) and based on an event (hazard detection) associated with a second premises system (located at home 1A).  Furthermore, this cooperative surveillance command includes an indication (command) to capture media content per paragraphs [0026]-[0029]};
determining, by the first premises system and based on first information associated with the event, to cause a monitoring device of the first premises system to capture media content {the terminal receiving the cooperative surveillance command (first premises system at home 1B) independently performs hazard detection and sends respective hazard signals 100 as per paragraphs [0031], [0040]-[0041] describing home terminals 20 analyzing video data to detect a hazard and sending hazard signals to the surveillance center.  Moreover, the hazard signal 100 includes context information (first and second information as claimed) associated with the event such as location data as per paragraphs [0025], [0054]-[0055].
Note in particular that [0031]-[0032], [0040]-[0041] discloses that the equipment in other homes 1B and 1C, and thereby their respective home terminals 20, include the same equipment as in home 1A.  Meanwhile, there may occur a shared, common hazard for which the cooperative surveillance signal is received by each home terminal.  Thus, each home terminal can detect hazards which initiate video capture (determine to cause a monitoring device … to capture) and receive cooperative surveillance commands that initiate video capture.  See also paragraphs [0026]-[0029]}; and
sending, to a computing device external to the first premises and the second premises, second information associated with the captured media content
{ As discussed at cited above for the determining step, each home terminal at each house 1A,1B,1C sends a hazard signal 100 to the surveillance center 40 (a computing device external to the first and second premises as shown in Figs. 1 and 2).  See also paragraphs [0025], [0031]-[0032].  Moreover, the hazard signal 100 includes context information (first and second information as claimed) associated with the event such as location data as per paragraphs [0025], [0054]-[0055].},

Srinivasan has been extensively discussed above and is herein incorporated by reference.
Inata is not relied upon to disclose but Srinivasan teaches 
wherein the computing device is configured to send, based on a stored association of the first information and the second information
{see Fig. 1, [0028]-[0030] including content server 106 that receives a user-initiated request and provides/sends content that is requested by user from their premises 102 via a user device and initiates delivery of requested content (e.g. via streaming) to the requesting user and/or device (e.g. 114, 115, 116 within premises 102a per Fig. 1)
see also step 730, Fig. 7 and paragraphs [0068]-[0070] while noting that the “stored association” between the first and second information (contexts) includes vicinity/location information between neighboring security consoles and/or shared access to particular emergency services, particular roads.  Thus, when an event (alert such as a fire or burglar alarm) at a first premises is triggered, the system generates alert content (e.g. videos, pictures) to be shared among (sent to) the identified, associated group of devices (security consoles) based on their context (location, access to particular shared access to emergency services, etc.).  This generation of alert content process corresponds to the claimed 
“wherein the computing device is configured to send, based on a stored association of the first information and the second information and in response to a user-initiated request, from a user device, for information associated with the event, and wherein the information associated with the event comprises the captured media content and premises data of the second premises system”
The request for the information associated with the event corresponds to a) the content request in [0028] and/or the detection of the fire/burglar alarm in which location of the fire/burglar alarm serves as a request to send the shared alert message content to neighboring security consoles including second media content.  Further as to “user-initiated request” see [0028] in which the content server 106 validates user identities, locates and retrieves content requested by users to stream/transmit the content (e.g. first and second media content) to the requesting user.  As to “premises data” see [0048]-[0049] including time the burglar alarm was tripped, which sensors were tripped, pictures and additional captured data.
In other words, the shared geographic proximity (relevance) based on first and second (location) information of the houses 405, 415 is used to determine whether to share (send to the user device) the media content with neighbors.  See also Fig. 6 illustrating server determining the location of the security console 720 and identifying a group of other devices near the location.  See also paragraphs [0047], [0048] as well as [0057], [0058], [0068] and [0003]}
Modestine is a highly relevant and analogous reference from the same field of cooperative surveillance/alerts and sharing of recorded video content between neighbors and their respective monitoring devices.  See abstract, Figs. 14, 25, 31, 36, 66 and [0002]-[0006] and citations above and below. 
Modestine also teaches 
wherein the computing device is configured to send, based on a stored association of the first information and the second information for information associated with the event, 
{[0194]-[0195] teaches that the A/V recording may be viewed at a later time per requests by the user of the first premises. See also [0251] providing further details of viewing shared video footage at a later time which includes client devices 830 sending playback request signals to the backend API 802.  In response, the backend API 802 transmits the requested video signal including the shared video footage.  See also Fig. 26, 27.  
  See also Figs. 12, 31 illustrating alert radii and sharing for monitoring devices at different premises.  As such, when the user of these devices shares their recordings or other others request this shared footage the result is sharing of both first and second media content. See also [0251] providing further details of viewing shared video footage at a later time which includes client devices 830 sending playback request signals to the backend API 802.  The playback request comprises “data for accessing” the media content as does the identifier of the shared video footage and/or the URL (uniform resource locator) that used by the API to retrieve the shared video footage for playback.  In response, the backend API 802 transmits the requested video signal including the shared video footage.  See also Fig. 26, 27.
As to “premises data” see Figs. 27, 29 and corresponding paragraphs.
See also the opt-in signal which is a user request from each client device to participate in the neighborhood alert system to receive information associated with the event (e.g. burglary) in [0314], Fig. 55 including B5501.  See also neighborhood alert settings enabling opt-in and setting alert radius for each client device which permit a user to enter their requests for information associated with the event.
 See also Fig. 41, [0266]-[0269] illustrating a GUI that receives a user request, from a particular house/premises/A/V security camera location, for information about various types of events such as burglary, theft, suspicious activity, and etc.  As such, each homeowner can subscribe to only those types of events that are of interest such that, for example, only A/V recordings of burglaries being shared by a neighbor would be notified to the homeowner via a share notification signal}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Inata’s cooperative, multi-premises monitoring system to include wherein the computing device is configured to send, based on a stored association of the first information and the second information and in response to a user-initiated request, from a user device, for information associated with the event,  and wherein the information associated with the event comprises data for accessing the captured media content and premises data of the second premises system as taught by Modestine because doing so a) enhances the cooperative surveillance performed by Inata, b) this data enables retrieval such as later-retrieval of the shared A/V recordings by client devices that have opted in and/or are within the geographic neighborhood; c) because sending data for accessing reduces network bandwidth such that the user has the option of actually downloading the videos and/or d) merely combines prior art elements according to known methods to yield predictable results.
Although Modestine also teaches wherein the computing device is configured to send, based on a stored association of the first information and the second information and in response to a user-initiated request, from a user device, for information associated with the event, and wherein the information associated with the event comprises data for accessing the captured media content and premises data of the second premises system Modestine is not relied upon to teach a) that this associating of the first and second information includes an association with an event identifier indicative of the event; b) wherein the computing device is configured to send, based on a stored association of the first information and the second information with an event identifier indicative of the event, or c) wherein the user-initiated request comprises the event identifier.
	Chattopadhyay is a highly relevant and analogous reference from the same field of cooperative/participatory surveillance and sharing of recorded video content between neighbors and their respective monitoring devices.  See [0001], [0081]-[0083], Fig. 6, [0090]-[0096] including the event-triggered local participatory surveillance including sensory devices located at distributed sites in a defined, local geography.
Chattopadhyay also teaches 
based on a determination that at least a portion of the second information is related to the first information, associating the first information and the second information with an event identifier indicative of the event
{see [0020]-[0021] including generating cumulative metadata to identify and index events in captured surveillance video.  See also Fig. 1, [0037]-[0040] including sensing device 105, analytic module 106 and indexing module 108 that generates cumulative metadata that associates event id, event type, video URL, timestamp of event occurrence, frame number, duration, location of event, camera ID that captured the event, and severity as per [0048]-[0052]}.
wherein the computing device is configured to send, based on a stored association of the first information and the second information with an event identifier indicative of the event and in response to a user-initiated request, from a user device, for information associated with the event, wherein the user-initiated request comprises the event identifier, and  wherein the information associated with the event comprises data for accessing the captured media content and premises data of the second premises system
{See Fig. 1, [0037]-[0040] including analytic module 106 and indexing module 108 such that an event subscriber may, from a user-device, submit a user-initiated request for information (subscription to event/alarm condition identifier) via an client viewer layer, event subscriber 122a and dashboard utilizing the cumulative metadata that associates event id, event type, video URL, timestamp of event occurrence, frame number, duration, location of event, camera ID that captured the event, and severity as per [0048]-[0052]]
See also [0048]-[0052], [0058] in which the recorded event video can be retrieved from the archive database 116b and played back (sending…in response to user initiated request from a user device) based on metadata information which includes event id.  Note that the surveillance video streams are split into video clips, each clip corresponding to a particular event id such that the event subscribers can quickly retrieve and send, upon user-initiated request via a user device, the videos of the selected individual event for rendering on the screen of the user’s client device.  
As to “data for accessing, see [0048]-[0052] in which the cumulative metadata includes video URL and frame number which are used to access the video and still frames, respectively of the first and second media content of the event. see also [0081]-[0082] clarifying that surveillance cameras in a common vicinity can connect with each other based on a common intent to share data/video amount themselves such that every member of the neighborhood gets the complete picture/videos which increases security
See also [0058]-[0060] in which event videos are stitched and indexed such that any individual event can be retrieved “very fast compared to timestamp based retrieval which motivates event-id-based surveillance video indexing and retrieval using an event id.  [0083] further motivates using a combination of vicinity/location-based indexing and event-id-based indexing because doing enables the backend analytics to detect abnormal situations from the vicinity of particular incidences so that others may upload their recorded videos of the same event for further analysis thus increasing collaboration and the corpus of video for each event}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination of Inata, Srinivasan and Modestine which renders obvious wherein the computing device is configured to send, based on a stored association of the first information and the second information and in response to a user-initiated request, from a user device, for information associated with the event, and wherein the information associated with the event comprises data for accessing the captured media content and premises data of the second premises system such that   this associating of the first and second information includes an association with an event identifier indicative of the event; b) wherein the computing device is configured to send, based on a stored association of the first information and the second information with an event identifier indicative of the event and in response to a user-initiated request, from a user device, for information associated with the event, wherein the user-initiated request comprises the event identifier, and  wherein the information associated with the event comprises data for accessing the captured media content and premises data of the second premises system as taught by Chattopadhyay because Chattopadhyay specifically motivates event-id-based indexing and retrieval& sending of surveillance video from different premises {see[0058]-[0060] in which event videos are stitched and indexed such that any individual event can be retrieved “very fast compared to timestamp based retrieval which motivates event-id-based surveillance video indexing and retrieval using an event id.  See also [0083] which further motivates using a combination of vicinity/location-based indexing such as in Srinivasan and event-id-based indexing because doing enables the backend analytics to detect abnormal situations from the vicinity of particular incidences so that others may upload their recorded videos of the same event for further analysis thus increasing collaboration and the corpus of video for each event.


Claim 22
In regards to claim 22, Inata discloses, wherein the monitoring device is selected, based on one or more of a location or an orientation of the monitoring device within the first premises, to capture the media content {the terminal receiving the cooperative surveillance command (first premises system at home 1B) independently performs hazard detection and sends hazard signal 100 as per paragraphs [0031] describing home terminals 20 analyzing video data to detect a hazard and sending hazard signals to the surveillance center.  Moreover, the hazard signal 100 includes context information associated with the event such as location data which is used to select monitoring devices in the vicinity as per paragraphs [0025]-[0026], [0029], [0032], [0038], [0045], [0054]-[0055].  For orientation see the rejection of claim 24 and the Rasheed reference}
Claim 23
In regards to claim 23, Inata discloses, wherein the monitoring device is selected, based on the location indicating an outside location, to capture the media content {see the citations and arguments above for claim 22 which are hereby incorporated by reference.  Note also that the locations managed by Inata indicate outside locations (see Fig. 1 in which houses 1A, 1B, 1C are “outside locations”.  See also paragraph [0030] clarifying that the surveillance cameras at the houses 1A, 1B, 1C include outside surveillance camera equipment}.
Claim 25
In regards to claim 25, Inata is not relied upon to disclose but Chattopadhyay teaches wherein the stored association comprises an association between the event identifier, a first identifier of the first information and a second identifier of the second information
{see [0020]-[0021] including generating cumulative metadata to identify and index events in captured surveillance video.  See also Fig. 1, [0037]-[0040] including sensing device 105, analytic module 106 and indexing module 108 that generates cumulative metadata that includes event id, event type, video URL, timestamp of event occurrence, frame number, duration, location of event, camera ID that captured the event, and severity as per [0048]-[0052].  Note that at least the geographic location of the event, event type, timestamp of event occurrence, camera ID, and severity are each singly and/or collectively “identifiers” of the first information associated with the first media content and the second information associated with the second media content consistent with the BRI of these terms as defined by Applicant in [0021], [0031], [0035], [0037] of their published application}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Inata such that wherein the stored association comprises an association between the event identifier, a first identifier of the first information and a second identifier of the second information as taught by Chattopadhyay because doing so provides a richer cumulative metadata file for each surveillance media asset such that events can be retrieved, played back and analyzed based on a wide variety of search criteria including event id, geographic location of the event, event type, timestamp of event occurrence, camera ID, and/or severity.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Inata, Srinivasan, Modestine, and Chattopadhyay as applied to claims 22/21 above, and further in view of Rasheed (US 2016/0165187 A1).
Claim 24
	Although Inata selects monitoring device to be activated to capture media content based on location (vicinity), Inata is not relied upon to discloses wherein the monitoring device is selected, based on the orientation causing the monitoring device to capture a view of the first premises, to capture the media content.
	Rasheed is a highly analogous system that performs coordinated video camera surveillance using video camera metadata and surveillance rules.  See Abstract, Fig. 2 showing various monitoring devices (computing devices 210, 220, 230 with video cameras 215, 225, 235, respectively), and implementing the method of Fig. 3, 4, 8.  Furthermore, Rasheed teaches wherein the monitoring device is selected, based on the orientation causing the monitoring device to capture a view of the first premises, to capture the media content. See paragraph [0073] in which the orientation (field of view) of the video cameras is used to select which video cameras satisfy the monitoring rule.  See also paragraphs [0065], [0076]-[0082], and particularly [0107].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination, particularly Inata’s selection of  monitoring device to be activated to capture media content based on location (vicinity), to include wherein the monitoring device is selected, based on the orientation causing the monitoring device to capture a view of the first premises, to capture the media content as taught by Rasheed because doing so prevents activation of surveillance cameras that do not have the capability (orientation, field of view) to view the event triggering the alarm condition which conserves bandwidth, storage and processing resources.
Conclusion
Guzik (US 20110018998 A1) discloses a correlated media source management system in which Devices 111-114 may have the ability to associate metadata either before capture or at time of capture. For example, the respective devices may provide for a user to provide a default tag for all files such as camera identifier (ID). During capture, the respective devices may store data/time stamp information or location service tracking location data such as GPS with the file.  An example of a default tag associated before time of capture is an Event ID (also called a Pounce.TM. ID) that may be used to indicate which files are candidates for correlating for an event. Generally, an Event ID corresponds to a unique event. The end to end process is discussed in the context of FIG. 4. Metadata association is discussed in more detail below in the context of FIG. 5.
Accounts 121-124 may be aggregated on web service as 120 as a group 130. As a default, a group may be identified to include all users with data files with the same Event ID. See [0046]-[0049], [0061]-[0063], [0074].
Araya (US 20160042767 A1) discloses a recording system includes a first data collection device configured to record a first video, audio or data segment with an incident identifier and transmit a message including the incident identifier. A second data collection device may receive the message and, as appropriate, record at least a second video, audio or data segment with the incident identifier, allowing the first segment and the second segment to be associated using the incident identifier. In other embodiments, a first recording device may begin recording video, audio or legal evidence data with an incident identifier, and a control system may receive a message including the incident identifier from the first recording device, identify one or more additional recording devices located within a certain distance of the first recording device, and obtain recordings from the one or more additional recording device.  See abstract, Figs. 6, 12.
Lemberger US-20170289450 A1 is a highly analogous reference that powers up cameras based on shared video footage and identifies which cameras to power up based on both location and orientation (field of view).  See title, abstract, Figs. 17, 18 (showing shared regions/vicinities for receiving share notifications from various A/V doorbells).  Fig. 19, step B566 determines which monitoring devices (A/V doorbells) are within a predefined distance (vicinity) of the first A/V doorbell.  See also Fig. 38 showing that context information including location is associated with the A/V doorbells.  See also alternate areas data structure 810 in Fig. 43 and paragraph [0162].
Buehler US 20070182818 A1 discloses a video surveillance system with multiple input sensors 125 that capture data depicting the interaction of people and things in a monitored environment in paragraphs [0036], [0044], [0046].  Furthermore, [0073] teaches monitoring an area corresponding to the determined coordinates of a tripwire rule, an area of interest rule, and/or an approach rule. For example, each video camera can be associated with its physical location and/or the coordinates of possible FOVs of the video camera. Accordingly, the coordinates of the rule can be used to search the coordinates of the video cameras and/or the coordinates of possible FOVs of the video cameras. 
Ross US-20150078727 A1,   Fig. 4a-b, discloses metadata structures with proximity tags 
Kim US 20150078618 A1 discloses system for tracking dangerous situations with multiple surveillance areas.  Fig. 5 coordinated camera control showing metadata generation, transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486